Citation Nr: 1325225	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran had active service from October 1944 to November 1946. 

This matter originally came to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found the Veteran had not submitted new and material evidence to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  Thereafter, in a March 2012 decision, the Board reopened the claims and remanded them for additional development. 

In November 2012, and although the Veteran failed to report for a scheduled VA examination in July 2012, because of a discrepancy in the record with respect to the Veteran's current mailing address, the Board again remanded the claims for further development.  

In June 2013, the RO determined that all known steps to locate the Veteran, to include review of all VA documents, various searches, and having contacted the Veteran's representative, yielded no address other than those to which the July 2012 notice of the VA examination had already been sent.  All correspondence mailed to the Veteran was noted to have been returned as undeliverable.  It was determined that further searches for the Veteran's current mailing address would be futile.  


FINDING OF FACT

The Veteran, without good cause, failed to report for his scheduled VA examination in July 2012 in conjunction with his reopened claims for service connection.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2008, March 2012, April 2012, February 2013, March 2013, and May 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In June 2013, the RO determined that all known steps to locate the Veteran, to include review of all VA documents, various searches, and having contacted the 

Veteran's representative yielded no address other than those to which the July 2012 notice of the VA examination had already been sent.  All recent correspondence mailed to the Veteran was noted to have been returned as undeliverable.  It was determined that further searches for the Veteran's current mailing address would be futile.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Social Security Administration advised that the records are unavailable.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in September 2006 and May 2007.  To the extent that the opinion provided in the September 2006 examination report is inadequate, the Board remanded the case twice, in March 2012 and November 2012, to afford the Veteran a new VA examination for his reopened claims for service connection for hearing loss and tinnitus, for which he did not report. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a) . 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of his military service.  Specifically, he maintains that he developed bilateral hearing loss and tinnitus due to his service in the Philippines during World War II at which time he was exposed to loud noises from mortars and heavy artillery.  

In March 2012, the Board reopened the claims for service connection and tinnitus, both of which were the subject of a prior final denial in an October 2006 rating decision.  

A VA examination in conjunction with the claims was accomplished in September 2006; however, the Board determined that the opinion provided was inadequate.  No opinion with respect to the etiology of hearing loss and tinnitus was provided in the May 2007 report of examination.  

In July 2012, the RO notified the Veteran of a scheduled VA examination but he failed to report for the examination.  

The July 2012 letter from the RO specifically notified the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  

Even considering the evidence of record, service connection is not warranted.  The Veteran was awarded the combat infantry badge (CIB) and the Board accepts that he had acoustic trauma during service.  Service treatment records, however, are negative for complaints or findings of hearing loss and tinnitus.  Although results of audiometric testing, if any, were not reported at separation, whispered voice testing was 15/15 in the right ear and 15/15 in the left ear at separation in 1946.  

An August 1951 Enlisted Reserve Corps examination report shows whispered voice testing was 15/15 in the right ear and 15/15 in the left ear.  The September 2006 VA examiner stated that, although whispered voice testing at separation indicated hearing acuity was normal, whispered voice testing does not yield frequency specific information with which to compare current thresholds.  Thus, the examiner concluded that is insufficient evidence for an opinion with respect to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  

The Board further notes that although the Veteran asserted having had no noise exposure since separation, the May 2007 VA examination report notes a history of working in a steel plant after service for 32 years where his occupational noise exposure included machine noises and the clang of cast iron pipes.  Regardless, the remarkable gap between separation and the initial documented complaints and/or findings in regard to hearing loss and tinnitus weighs heavily against the claims.  The contemporaneous evidence is far more probative than the Veteran's remote lay assertions with respect to causation.  

As the Veteran, without good cause, failed to report for his scheduled VA examination in July 2012, and as entitlement cannot be established without a current VA examination, service connection is not warranted.  38 C.F.R. § 3.655.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


